DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-30 and 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,169,330. Although the claims at issue are not identical, they are not patentably distinct from each other because the more narrow scope of independent claim 1 anticipates the broader scope of the claimed invention.
Patent No. 11,169,330
Application 17/503314
1.  An optical cable, comprising: a single optical connector configured for insertion into an optical receptacle so as to receive optical signals at a plurality of different wavelengths from the optical receptacle; multiple electrical connectors, configured for insertion into respective electrical receptacles, each electrical connector comprising a transceiver configured to convert the optical signals into electrical output signals for output to an electrical receptacle into which the electrical connector is inserted; a plurality of optical fibers, having respective first ends connected together to the single optical connector so as to receive the optical signals, and each of the optical fibers having a respective second end coupled to a respective one of the electrical connectors; and wavelength selection optics associated with the optical fibers so that the transceiver in each of the electrical connectors receives the optical signals at a different, respective one of the wavelengths.
19. An optical cable, comprising: a single optical connector to receive optical signals at a plurality of different wavelengths; multiple electrical connectors, each electrical connector comprising a transceiver to convert the optical signals into electrical output signals; a plurality of optical fibers, having respective first ends connected to receive the optical signals from the single optical connector, and each of the optical fibers having a respective second end coupled to a respective one of the electrical connectors; and wavelength selection optics to convey the optical signals in a different, respective passband, which contains a respective one of the different wavelengths, to the transceiver in each of the electrical connectors.
2.   The optical cable according to claim 1, wherein the wavelength selection optics comprise a wavelength splitter in the single optical connector, such that each of the optical fibers receives and conveys the optical signals only at the respective one of the wavelengths.
20.  The optical cable according to claim 19, wherein the wavelength selection optics comprise a wavelength splitter in the single optical connector, such that each of the optical fibers receives and conveys the optical signals only at the respective one of the wavelengths.
3.  The optical cable according to claim 2, wherein the wavelength splitter comprises an optical wavelength-division demultiplexer.
21.  The optical cable according to claim 20, wherein the wavelength splitter comprises an optical wavelength-division demultiplexer.
4.  The optical cable according to claim 1, wherein the wavelength selection optics comprise a wavelength selection filter associated with each of the multiple electrical connectors.
23.  The optical cable according to claim 19, wherein the wavelength selection optics comprise a wavelength selection filter associated with each of the multiple electrical connectors.
5.  The optical cable according to claim 4, wherein the wavelength selection filter comprises an optical bandpass filter.
24.  The optical cable according to claim 23, wherein the wavelength selection filter comprises an optical bandpass filter.
6.  The optical cable according to claim 4, wherein the wavelength selection optics comprises an optical wavelength-division demultiplexer.
25.  The optical cable according to claim 23, wherein the wavelength selection optics comprises an optical wavelength-division demultiplexer.
7.  The optical cable according to claim 1, wherein the transceiver in each of the electrical connectors is further configured to convert an electrical input signal received from the electrical receptacle into a respective optical output signal, and the optical fibers comprise fiber pairs, each pair comprising a first optical fiber configured to convey the optical signals from the single optical connector to the respective one of the electrical connectors and a second optical fiber configured to convey the optical output signal from the transceiver to the single optical connector.
26.  The optical cable according to claim 19, wherein the transceiver in each of the electrical connectors is further configured to convert an electrical input signal received from the electrical receptacle into a respective optical output signal, and the optical fibers comprise fiber pairs, each pair comprising a first optical fiber to convey the optical signals from the single optical connector to the respective one of the electrical connectors and a second optical fiber to convey the optical output signal from the transceiver to the single optical connector.
8.  The optical cable according to claim 7, wherein each transceiver is configured to generate the respective optical output signal at a different, respective wavelength.
27.  The optical cable according to claim 26, wherein each transceiver is configured to generate the respective optical output signal at a different, respective wavelength.
9.  A method for producing an optical cable, comprising: providing an optical connector configured for insertion into an optical receptacle so as to receive optical signals at a plurality of different wavelengths from the optical receptacle; providing multiple electrical connectors configured for insertion into respective electrical receptacles, each electrical connector comprising a transceiver configured to convert the optical signals into electrical output signals for output to an electrical receptacle into which the electrical connector is inserted; and connecting respective first ends of a plurality of optical fibers together to the single optical connector so as to receive the optical signals, and connecting a respective second end of each of the optical fibers to a respective one of the electrical connectors, while associating wavelength selection optics with the optical fibers so that the transceiver in each of the electrical connectors receives the optical signals at a different, respective one of the wavelengths.  
28.  A method for producing an optical cable, comprising: providing an optical connector to receive optical signals at a plurality of different wavelengths; providing multiple electrical connectors each electrical connector comprising a transceiver to convert the optical signals into electrical output signals; connecting respective first ends of a plurality of optical fibers to the single optical connector so as to receive the optical signals, and connecting a respective second end of each of the optical fibers to a respective one of the electrical connectors; and applying wavelength selection optics to convey the optical signals in a different, respective passband, which contains a respective one of the different wavelengths, to the transceiver in each of the electrical connectors.
10.  The method according to claim 9, wherein associating the wavelength selection optics comprises coupling a wavelength splitter to the single optical connector, such that each of the optical fibers receives and conveys the optical signals only at the respective one of the wavelengths.
29.  The method according to claim 28, wherein applying the wavelength selection optics comprises coupling a wavelength splitter to the single optical connector, such that each of the optical fibers receives and conveys the optical signals only at the respective one of the wavelengths.
11.  The method according to claim 10, wherein the wavelength splitter comprises an optical wavelength- division demultiplexer.
30.  The method according to claim 29, wherein the wavelength splitter comprises an optical wavelength- division demultiplexer.
12.  The method according to claim 9, wherein associating wavelength selection optics comprises coupling a wavelength selection filter to each of the multiple electrical connectors.
32.  he method according to claim 28, wherein applying the wavelength selection optics comprises coupling a wavelength selection filter to each of the multiple electrical connectors.
13.  The method according to claim 12, wherein the wavelength selection filter comprises an optical bandpass filter.
33.  The method according to claim 32, wherein the wavelength selection filter comprises an optical bandpass filter.
14.  The method according to claim 12, wherein the wavelength selection optics comprises an optical wavelength-division demultiplexer.
34.  The method according to claim 32, wherein the wavelength selection optics comprises an optical wavelength-division demultiplexer.
15.  The method according to claim 9, and comprising further configuring the transceiver in each of the electrical connectors to convert an electrical input signal received from the electrical receptacle into a respective optical output signal, and wherein the plurality of optical fibers comprises a plurality of pairs of optical fibers, each pair comprising a first optical fiber configured to convey the optical signals from the single optical connector to the respective one of the electrical connectors and a second optical fiber configured to convey the optical output signal from the transceiver to the single optical connector.
35.  The method according to claim 28, and comprising applying the transceiver in each of the electrical connectors to convert an electrical input signal received from the electrical receptacle into a respective optical output signal, and wherein the plurality of optical fibers comprises a plurality of pairs of optical fibers, each pair comprising a first optical fiber to convey the optical signals from the single optical connector to the respective one of the electrical connectors and a second optical fiber to convey the optical output signal from the transceiver to the optical connector.
16.  The method according to claim 15, wherein each transceiver is configured to generate the respective optical output signal at a different, respective wavelength.
36.  The method according to claim 35, wherein each transceiver generates the respective optical output signal at a different, respective wavelength.
17.  A method for networking, comprising: providing an optical cable comprising a single optical connector configured to receive optical signals at a plurality of different wavelengths and multiple electrical connectors, each electrical connector comprising a transceiver configured to convert the optical signals into electrical output signals, and a plurality of optical fibers, having respective first ends connected together to the single optical connector, while each of the optical fibers has a respective second end coupled to convey the optical signals at a respective one of the wavelengths to a respective one of the electrical connectors; inserting the single optical connector into an optical receptacle in a network hub; and inserting the electrical connectors into respective electrical receptacles of multiple, different network nodes.
37.  A method for networking, comprising: providing an optical cable comprising a single optical connector to receive optical signals at a plurality of different wavelengths, multiple electrical connectors, each electrical connector comprising a transceiver to convert the optical signals into electrical output signals, a plurality of optical fibers, having respective first ends connected to receive the optical signals from the single optical connector, and each of the optical fibers having a respective second end coupled to a respective one of the electrical connectors, and wavelength selection optics to convey the optical signals in a different, respective passband, which contains a respective one of the different wavelengths, to the transceiver in each of the electrical connectors; inserting the single optical connector into an optical receptacle in a network hub; and inserting the electrical connectors into respective electrical receptacles of multiple, different network nodes.
18.  The method according to claim 17, wherein the network hub comprises a switch, and the network nodes comprise servers.
38.  The method according to claim 37, wherein the network hub comprises a switch, and the network nodes comprise servers.
19.  The optical cable according to claim 3, wherein the optical wavelength-division demultiplexer comprises a transmission diffraction grating contained in the single optical connector.
22. The optical cable according to claim 21, wherein the optical wavelength-division demultiplexer comprises a transmission diffraction grating contained in the single optical connector.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 26-28, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandle et al. (US 5,066,097, hereinafter “Brandle”).
	Claim 19.  Brandle discloses an optical cable (1 in Fig. 1), comprising:
	a single optical connector (held within cable 1 and cladding 3 are multiple optical fibers) configured for insertion into an optical receptacle (carrier 7a; Col. 4, lines 1-8 as “second connector”) so as to receive optical signals (individual light-emitting diode 6.1, 6.2 …,6.8) at a plurality of different wavelengths from the optical receptacle (the optical connector and cable in Brandle’s invention is capable of receiving and carrying “plurality of different wavelengths” from the individual LED; the functional limitation, as recited, does not impart any additional structure from what is disclosed in Brandle.  MPEP 2114);
	multiple electrical connectors (5.1, 5.2, … 5.8) configured for insertion into respective electrical receptacle (associated  plug contact 5.1, 5.2, … 5.8) are configured for insertion into respective electrical receptacles, each electrical connector comprising a transceiver (optoelectronics which converts optical signals to electrical signals and vice versa (Col. 3, line 66 to Col. 4, line 12)
	a plurality of optical fibers, having respective first ends connected together to the single optical connector (“second connector”) so as to receive the optical signals, and each of the optical fibers (4.1, 4.2, …, 4.8) having a respective second end coupled to a respective one of the electrical connectors (Figs. 2 and 3); and
	wavelength selection optics (holographic diffraction structure in Fig. 4 as disclosed in Col. 6, lines 1-14) associated with the optical fibers so that the transceiver in each of the electrical connectors receives the optical signals at a different, respective one of the wavelengths.  

    PNG
    media_image1.png
    373
    378
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    225
    383
    media_image2.png
    Greyscale

Regarding claims 26 and 27, the optical cable (1) has 8 optical fibers and the cable comprises of transceiver in each of the electrical connectors (Col. 3, line 66 to Col. 4, line 12) capable of converting optical signals to electrical signals and vice versa, and further comprises wavelength selection optics (e.g., star coupler, holographic diffraction structure).  Therefore, the cable disclosed by Brandle is capable of configuring the electrical input signal received from the electrical receptacle into a respective optical output signal, and each fiber par comprising a first optical fiber configured to convey the optical signals from the single optical connector to the respective one of the electrical connectors and a second optical fiber configured to convey the optical output signal from the transceiver to the single optical connector and wherein each transceiver is configured to generate the respective optical output signal at a different, respective wavelength.  The functional limitations, as recited, do not impart any additional structure from what is disclosed in Brandle.  MPEP 2114.
Regarding claims 28, and 35-36, the method steps, as recited, are not considered to be patentably distinct from the product claims as the design and operation of the device would necessarily require the recited steps in the claims (e.g., providing, configured, and connecting).  Therefore, see the rejections of the device claims 19 and 26-27 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Brandle in view of Villeneuve et al. (US 2017/0153319 A1, hereinafter “Villeneuve”).
Regarding claims 20-25, Brandle discloses the invention of claim 19, but does not explicitly disclose the wavelength selection optics is a wavelength division demultiplexer (also known as wavelength splitter). Nor does Brandle disclose the wavelength selection optics comprise a wavelength selection filter that comprises an optical bandpass filter.
Villeneuve teaches “[a] wavelength demultiplexer may perform wavelength splitting using a prism, diffraction grating, holographic grating, arrayed waveguide grating or one or more dichroic filters.”  Villeneuve explicitly describes the various types of optics that can perform the function of a wavelength demultiplexer.  In the list, Villeneuve teaches holographic grating, which is also referenced by Brandle, as a type of optic device that can function as a wavelength demultiplexer.  Furthermore, Villeneuve teaches dichroic filters as another category of optics that can function as wavelength demultiplexers.  The examiner takes OFFICIAL NOTICE that dichroic filters are bandpass filters.  As suggested by Brandle various optics are interchangeable in place of the star coupler as shown in the figures.  One having ordinary skill in the art would recognize the category of optics as taught by Villeneuve would be interchangeable optic for demultiplexing the optical signals in Brandle device.
Regarding claims 29-34, the method steps, as recited, are not considered to be patentably distinct from the product claims as the design and operation of the device would necessarily require the recited steps in the claims (e.g., providing, configured, and connecting).  Therefore, see the rejections of the device claims 2-6 above.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Brandle in view of Wang et al. (US 2006/0088251 A1, hereinafter “Wang”).
Brandle discloses a method for networking, comprising:
providing an optical cable (1) comprising a single optical connector (7a) configured to receive optical signals at a plurality of different wavelengths (via LED 6.1-6.8) and multiple electrical connectors (5.1-5.8), each electrical connector comprising a transceiver configured to convert the optical signals into electrical output signals (optoelectronics which converts optical signals to electrical signals and vice versa (Col. 3, line 66 to Col. 4, line 12), and a plurality of optical fibers, having respective first ends connected together to the single optical connector (“second connector), while each of the optical fibers has a respective second end coupled to convey the optical signals at respective one of the wavelengths to a respective on of the electrical connectors.
However, Brandle does not explicitly teach inserting the single optical connector into an optical receptacle in a network hub; and inserting the electrical connectors into respective electrical receptacles of multiple, different network nodes.
Wang teaches high speed data communication networks utilize optical fiber cables for data transmission between information system units such as computers, mass data storage devices (servers), and routers which requires electro-optical converter or transceiver to interface between the electrical connector and optical fiber cable (Para [0003]).  Wang further teaches media adapters developed to enable optical signals carried via an optical cable to be coupled to electrical receptacles (inserting the electrical connector into electrical receptacles).  Such adapters include fiber optical cable with an electrical plug coupled to one end and an optical plug coupled to another end.  The electrical plug is adapted to mate with an electrical connector receptacle on a host board (network nodes) and the optical plug is adapted to mate with an optical connector receptacle (Para [0009]).  
It would have been obvious to one having ordinary skill in the art to recognize the cable of Brandle can be implemented in the manner as described by Wang since Brandle’s cable is capable of providing optical signals, electrical signals, and transceiver to convert between optical and electrical signals.  Moreover, Brandle’s cable is provided with optical switch therein (holographic diffraction structure or the integrated Mach-Zehnder interferometer functioning as an optical switch).  Therefore, the combination of Bandle in Wang would satisfy all the limitations of the method steps as recited in claims 17 and 18.  One would be motivated to employ the cable as disclosed by Brandle in a network hub for the ease of interconnecting in either optical or electrical receptacles and to reduce cost in the network based on design and interconnection lengths.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN D CHIEM/	Examiner, Art Unit 2874                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2874